SCOTT R. COOK, ESQ.
Nevada Bar No. 005265
JONATHAN D. BLUM, ESQ.
Nevada Bar No. 009515
KOLESAR & LEATHAM
400 South Rampart Boulevard, Suite 400
Las Vegas, Nevada 89145
Telephone: (702) 362-7800
Facsimile: (702) 362-9472
E-Mail: scook@klnevada.com
           jblum@klnevada.com
-and-
SCOTT J. SLAVICK, ESQ. (IL Bar No. 6256681) – Admitted Pro Hac Vice
SHARON E. CALHOUN, ESQ. (IL Bar No. 6294212) - Admitted Pro Hac Vice
HANNAH Y. JUROWICZ, ESQ. (IL Bar No. 6317050) – Admitted Pro Hac Vice
BARACK FERRAZZANO KIRSCHBAUM & NAGELBERG LLP
200 W. Madison Street, Suite 3900
Chicago, Illinois 60606
Telephone: (312) 984-3100
Facsimile: (312) 984-3150
E-Mail: scott.slavick@bfkn.com
           sharon.calhoun@bfkn.com
           hannah.jurowicz@bfkn.com

Attorneys for Defendant
AFFORDABLE CARE, LLC

                          UNITED STATES DISTRICT COURT

                               DISTRICT OF NEVADA

BOSTON DENTAL GROUP, LLC, a Nevada            Case No.: 2:16-cv-01636-RFB-CWH
limited liability company,

             Plaintiff,                       STIPULATION AND PROPOSED
                                              ORDER TO EXTEND THE PRETRIAL
                                              ORDER DEADLINE TWENTY-EIGHT
                                              (28) DAYS TO NOVEMBER 29, 2018

vs.                                           (EIGHTH REQUEST)

AFFORDABLE CARE, LLC, a North
Carolina limited liability company,

             Defendant.

AND RELATED COUNTERCLAIM
1           Pursuant to LR IA 6-1 and 6-2, it is hereby agreed to and stipulated between
2    Plaintiff/Counterclaim Defendant Boston Dental Group, LLC (“Boston Dental”), by and
3    through its counsel, Michael R. Mushkin & Associates P.C. and Borghese Legal, Ltd., on the
4    one hand, and Defendant/Counterclaim Plaintiff Affordable Care, LLC (“Affordable Care”),
5    by and through its counsel, Kolesar & Leatham and Barack Ferrazzano Kirschbaum &
6    Nagelberg LLP, on the other hand, to a twenty-eight (28) day extension of the November 1,
7    2018 Joint Pretrial Order deadline, until November 29, 2018, for the purpose of allowing the
8    parties to finalize a settlement agreement, as further set forth herein. This is the eighth
9    stipulation for an extension of time to extend the Joint Pretrial Order deadline.
10          On October 5, 2018, this Court extended the Pretrial Order deadline to November 1,
11   2018 to allow the parties time to finalize a settlement agreement in principle. Since that time,
12   the parties have finalized the settlement agreement and are awaiting signatures. In accordance
13   with the terms of the agreement, the parties anticipate filing a stipulation of dismissal of the
14   litigation shortly. Accordingly, the parties seek a brief twenty-eight (28) day extension of the
15   Joint Pretrial Order deadline in order to execute the settlement agreement. The litigation of
16   this matter will be best served by the proposed extension. There is good cause to grant the
17   parties’ eighth stipulation for extension of time because the parties only seek the extension to
18   allow time to execute the settlement agreement. See Fernandez v. N.V., Case No. 2011 WL
19   3957612 at *2 (Dist. Nev. Sept. 6, 2011) (granting motion for extension of time to file pretrial
20   brief because parties engaged in settlement negotiations).
21          Accordingly, the parties stipulate that the deadline for the Joint Pretrial Order be
22   extended for twenty-eight (28) days from November 1, 2018 to November 29, 2018.
23
            IT IS SO STIPULATED.
24

25

26

27

28
                                                  -2-
     DATED this 1st day of November, 2018      DATED this 1st day of November, 2018
1
     KOLESAR & LEATHAM                         BORGHESE LEGAL, LTD.
2

3    By /s/ Sharon E. Calhoun                  By /s/ Mark Borghese
        SCOTT R. COOK, ESQ.                       MARK BORGHESE, ESQ.
4       Nevada Bar No. 005265                     Nevada Bar No. 6231
        JONATHAN D. BLUM, ESQ.                    10161 Park Run Drive, Suite 150
5       Nevada Bar No. 009515                     Las Vegas, Nevada 89145
        400 South Rampart Boulevard, Suite 400    mark@borgheselegal.com
6       Las Vegas, Nevada 89145
        scook@klnevada.com
7       jblum@klnevada.com

8       SCOTT J. SLAVICK, ESQ. (IL Bar No.         MICHAEL R. MUSHKIN, ESQ.
        6256681) Admitted Pro Hac Vice             Nevada Bar No. 2421
9       SHARON E. CALHOUN, ESQ. (IL Bar No.        MICHAEL R. MUSHKIN & ASSOCIATES P.C.
        6294212) - Admitted Pro Hac Vice           4475 S. Pecos Road
10      HANNAH Y. JUROWICZ, ESQ. (IL Bar No.       Las Vegas, Nevada 89121
        6317050) – Admitted Pro Hac Vice           michael@mushlaw.com
11      BARACK FERRAZZANO KIRSCHBAUM &
        NAGELBERG LLP
12      200 W. Madison Street, Suite 3900
        Chicago, Illinois 60606                    Attorneys for Plaintiff
13      Telephone: (312) 984-3100                  Boston Dental Group, LLC
        scott.slavick@bfkn.com
14      sharon.calhoun@bfkn.com
        hannah.jurowicz@bfkn.com
15

16      Attorneys for Defendant
        Affordable Care, LLC
17

18                                          ORDER

19
               IT IS SO ORDERED.
20

21

22             UNITED STATES MAGISTRATE JUDGE

23                        November 5, 2018
               DATED:
24

25

26

27

28
                                             -3-
